                Case 9:20-cv-00185-DWM Document 1 Filed 12/16/20 Page 1 of 3



     DEC 1
                             United States Court for the District of Montana
CLERK, U S. DISTRICT COURT
  DISTRICT OF MONTANA
        MISSOULA                             Missoula, Montana
       Ralph Vernon: Strodtbeck

                             Complainant,                        Case Number

       Vs.

       Trooper Conner Wager

       Trooper Daniel Amundson

       Broadwater County Attorney Cory Swanson                    Original Bill in Equity

       Broadwater Justice Kirk Flynn

       STATE OF MONTANA

       This State

                             Defendants.



                                         1. Statement of Facts


        Complainant, traveling upon the roadway in the geographical land known as Montana in his private
       capacity. On March 16, 2020 A.D. was pulled over by Montana Highway Trooper Wager. On advice of
       Montana Trooper Danial Amundson Montana Trooper Conner Wager issued 3 STATE OF MONTANA
       statues citations to complainant herein. Wager was informed at that time the name on the issued
       citations RALPH VERNON STRODTBECK is an UNINCORPORATED PRIVATE BUSINESS ESTATE TRUST,the
       defendants herein are trespassing upon.

       Later Broadwater County Attorney Cory Swanson and Justice of the Peace Kirk Flynn join in the action by
       an on-going prosecution against said RALPH VERNON STRODTBECK an UNINCORPORATED PRIVATE
       BUSINESS ESTATE TRUST. Defendants were given verbal and written notice of said above mention Trust.
       Defendants where noticed to dismiss case number TK-2020-272 in Broadwater County against RALPH
       VERNON STRODTBECK for lack of jurisdiction, that statues could not be used against said trust herein,
       derived from common law under Article 1 section 10 of the Constitution of the United States of America
       and was denied. Therefore, defendants are knowingly and willfully trespassing upon "RALPH VERNON
       STRODTBECK" an UNINCORORATED PRIVATE ESTATE TRUST,(see attachment A for Complainant and
       defendants addresses).

       The Federal courts have original jurisdiction at Law and Equity granted them by Article 111, Section II, Sub
       section I of the United States Constitution of America in this matter of trespassing upon an
       Unincorporated Private Business Estate Trust for unlawful profit and gain, created and protected under




                                                  I
            Case 9:20-cv-00185-DWM Document 1 Filed 12/16/20 Page 2 of 3



Article 1, section 10 of the Constitution of the United States of America, Private Venue, Original,
Unincorporated and Exclusive Equitable Jurisdiction.

                                                  Prayer for Process

Complainant, therefore prays that subpoenas to answer issue against said defendants requiring them
and each of them,to answer this bill.

                                               Prayer for Special Relief

 Complainant prays an injunction for defendants to cease and desist from any further legal action and
dismiss their on-going cases immediately against UNINCORPORATED PRIVATE BUSINESS ESTATE RALPH
VERNON STRODTBECK and its Beneficiary Ralph Vernon: Strodtbeck a living human being.

                                               Prayer for General Relief

Complainant, finally prays for a sum of Five Thousand U.S dollars for time and expenses involved in Case
in Broadwater County. Secondly, A fine of Ten Million U.S. Dollars per defendant, per each count as
defined in Complainants fine/fee schedules attached to his Declaration of States filed with Converse
County Recorder's office in Douglas, Wyoming or what this court may deem appropriate. Thirdly,
Complainant be granted a decree that Ralph Vernon: Strodtbeck Is Beneficiary of UNCORPORATED
PRIVATE ESTATE TRUST RALPH VERNON STRODTBECK that is not subject to Statutory law against the
whole world. Finally, any such other relief as the nature of this case may require.

Further sayest not Complainant.

Dates this     day of December 2020 A.D.

By:

      Ralph Vernon Strodtbeck, Complainant
                                        Acknowledgement

United States of America at large          )

Montana at large                           )

Flathead county at large



Before me on this day of \[H December 2020 A.D. Ralph Vernon Strodtbeck known to me as a natural
man described herein makes oath under the laws of God the Supreme Sovereign, Maxims of Law and
Equity that every statemen is true to the best of his understanding and knowledge.



Subscribed and affirmed before me on this            Ill    day of December 2020 A.D.

                                                                                   'jL
Notary Stamp                                                 Notary Public
               VIRGINIA HAUSER
                 NOTARY PUBLIC for the
                   State of Montana
* SEAL *      Residing at Kalispell, Montana

  fOFMO't
         m       My Commission Expires
                  October 15, 2022


                                                           X “f 3
        Case 9:20-cv-00185-DWM Document 1 Filed 12/16/20 Page 3 of 3



                                  Attachment A

Complainant's Address

Ralph Strodtbeck

Post Office Box 260396

Martin City, Montana.

Defendants Addresses

Trooper Conner Wager

Work Address/2550 Prospect Ave.

Helena, Montana.

Trooper Danial Amundson

Work address/2550 Prospect Ave.

Helena, Montana.

Broadwater County Attorney Cory Swanson

Broadwater Court House

515 Broadway Street

Townsend, Montana.

Justice of the Peace Kirk Flynn

Broadwater Court House

515 Broadway Street

Townsend, Montana.

STATE OF MONTANA

1301 E 6^*^ Ave

Helena, Montana

This State Address unknown. Complainant request Court to find their Address
